--------------------------------------------------------------------------------

Exhibit 10.11

 
2006 SLA $5M Loan


 
 
LOAN MODIFICATION AGREEMENT


THIS LOAN MODIFICATION AGREEMENT (this “Agreement”) is made as of March __,
2010, by and between STRATUS PROPERTIES INC., a Delaware corporation having an
address of 98 San Jacinto Boulevard, Suite 220, Austin, TX 78791 (“Borrower”),
and AMERICAN SELECT PORTFOLIO INC., a Minnesota corporation having an address at
c/o FAF Advisors, Inc., 800 Nicollet Mall, Suite 500, BC-MN-H05W, Minneapolis,
MN 55402 (“Investor”).


R E C I T A L S:


WHEREAS, Investor holds the lender’s interest in that certain “Loan” and other
“Loan Documents” as defined and described in that certain Amended and Restated
Loan Agreement dated as of December 12, 2006 between Borrower and Holliday
Fenoglio Fowler, L.P., a Texas limited partnership (“Lender”) (the “Loan
Agreement”).


WHEREAS, Borrower is liable for the payment and performance of all of Borrower’s
obligations under the “Note” (as defined in the Loan Agreement) in the original
principal amount of Five Million Dollars ($5,000,000) and the other Loan
Documents.


WHEREAS, Borrower and Investor desire to modify certain terms contained in the
Note and Loan Agreement, and to reaffirm the Loan, as modified by this
Agreement.




A G R E E M E N T:


In consideration of the foregoing premises and the mutual covenants set forth in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Investor and Borrower agree as
follows.


ARTICLE I


1.1           Definitions.  Capitalized terms not otherwise defined herein have
the meanings ascribed to them in the Loan Agreement.
 
 
 

--------------------------------------------------------------------------------

 

ARTICLE II


MODIFICATION OF THE LOAN AGREEMENT


2.1           Financial Reporting of Total Stockholder Equity.  Section 6.A. (2)
is hereby revised to add a reporting requirement with respect to Total
Shareholder Equity; accordingly said section is amended and restated in its
entirety to read as follows:


(2)           On or before the first Business Day which occurs forty-five (45)
calendar days after the close of each Accounting Period, (i) Borrower’s balance
sheet as of the close of such Accounting Period and its income statement for
that portion of the then current fiscal year through the end of such Accounting
Period prepared in accordance with GAAP and certified as being complete,
correct, and fairly representing its financial condition and results of
operations by the chief financial officer of Borrower, subject to the absence of
footnotes and year-end adjustments, (ii) a statement of changes in equity and
cash flows for the period ended on such date, certified by the chief financial
officer of Borrower, (iii) the calculation of the Debt Service Coverage Ratio
and the calculation of Total Stockholder Equity demonstrating that Borrower is
in compliance with Subsection 8.G. of this Agreement, together with any
supporting calculations used to arrive at such calculations, certified by the
chief financial officer of Borrower, and (iv) a completed Borrower’s Officer’s
Compliance Certificate;


2.2           Redemption.  Section 7.F. (2) is hereby revised to delete the
limited right of Borrower to redeem certain shares of common stock of Borrower;
accordingly said section is amended and restated in its entirety to read as
follows:


(2)           Borrower will not, except as allowed below, directly or indirectly
redeem, retire, purchase, or otherwise acquire beneficially any shares of any
class of its own stock now or hereafter outstanding or set apart any sum for any
such purpose.


2.3           Senior Management.  Section 7.H. (a)(iii) is hereby revised to
replace John E. Baker with Erin D. Pickens as one of the three individuals
currently comprising senior management; accordingly said section is amended and
restated in its entirety to read as follows:


(iii)           a majority of those three individuals currently comprising
senior management, William H. Armstrong, President, Erin D. Pickens, Senior Vice
President, and Kenneth N. Jones, General Counsel, cease to serve in their
current positions; or


 
2

--------------------------------------------------------------------------------

 


2.4           Debt Service Default Exception.  Section 8.G. is hereby revised to
add an exception to the Debt Service Coverage Ration default provision, upon the
Borrower’s satisfaction of certain other financial conditions; accordingly said
section is amended and restated in its entirety to read as follows:
 
G.           The Debt Service Coverage Ratio measured on a quarterly basis for
the previous twelve (12) months shall be less than (1) (a) 5.0 minus (b) the
product of 5.0 multiplied by the Cash Collateral Factor, to (2) 1.0, unless
Borrower has Total Stockholder Equity equal to or greater than One Hundred
Twenty Million Dollars ($120,000,000).
 
2.5           New Definitions.  Schedule 1 to Loan Agreement is hereby revised
to add the following new definitions:


“Beal Guaranty” means that certain Amended and Restated Guaranty Agreement dated
as of October 21, 2009 executed by Borrower and Canyon-Johnson Urban Fund II,
L.P., as guarantors, for the benefit of Beal Bank Nevada in connection with a
$120,000,000.00 construction financing facility from Beal Bank Nevada to CJUF II
Stratus Block 21, LLC evidenced by an Amended and Restated Construction Loan
Agreement of even date therewith.


"Ford Guaranty" means that certain Guaranty Agreement dated as of the date
hereof executed by Borrower, as guarantor, for the benefit of Hunter’s Glen/Ford
Investments 1 LLC (“Ford Lender”) in connection with a Thirty Million Dollar
($30,000,000) mezzanine construction financing facility from Ford Lender to CJUF
II Stratus Block 21, LLC evidenced by a Loan Agreement of even date therewith.


“Total Stockholder Equity” means the amount shown on the line item entry set
forth in Borrower’s  balance sheet (to be submitted to Lender in accordance with
Section 6.A.(2) of the Agreement) for “Total Stratus stockholders’ equity” (for
illustrative purposes only, Total Stockholder Equity as of September 30, 2009 is
listed on the Borrower’s balance sheet as Total Stratus stockholders’ equity in
the amount of $144,598,000); provided, if in the future Borrower deconsolidates
financial statements of joint ventures from Borrower’s financial statements,
then the reference to “Total Stratus stockholders’ equity” above will be deemed
to refer to “Total stockholders’ equity.”  Total Stockholder Equity shall be
determined in accordance with GAAP, as in effect as of the date hereof.  In the
event the applicable accounting standard or any other aspect of GAAP are
materially revised so as to alter the determination of Total Stockholder Equity,
Total Stockholder Equity shall nevertheless be calculated in accordance with
GAAP in effect as of the date hereof (so that the alternative minimum Total
Stockholder Equity requirement set forth in Section 8.G. remains a fixed
benchmark) and Borrower shall submit and certify the appropriate calculations
separate and apart from the balance sheet it submits to Lender in accordance
with Section 6.A.(2).
 
 
3

--------------------------------------------------------------------------------

 
 
2.6           Revised Definitions.  Schedule 1 to Loan Agreement is hereby
revised to amend certain definitions; accordingly the following definitions are
amended and restated in their entirety to read as follows :


“Comerica Loan Agreement” means that certain Loan Agreement dated as of
September 30, 2005, among Borrower and certain Affiliates of Borrower and
Comerica Bank-Texas. as modified by Modification and Extension Agreement dated
as of May 30, 2006, Second Modification and Extension Agreement dated as of May
30, 2007, Third Modification and Extension Agreement dated as of May 30, 2008,
and Fourth Modification and Extension Agreement as of the date hereof.


“Maturity Date” means the Maturity Date set forth in the Note.


“Permitted Debt” means (i) the Loan and other Indebtedness to Lender or Related
Lenders, (ii) the Comerica Debt (as of the date hereof), (iii) any other
Indebtedness of Borrower for fair value received that is secured by assets owned
by Borrower having an appraised value equal to or greater than the indebtedness
secured thereby (and which assets do not secure other indebtedness), (iv) debt
outstanding as of the date of the Loan Agreement, (v) unsecured trade, utility
or non-extraordinary accounts payable in the ordinary course of business and
other unsecured debt of Borrower at any one time not to exceed Five Hundred
Thousand Dollars ($500,000), and (vi) the Beal Guaranty (as of the date hereof),
the Ford Guaranty (as of the date hereof), and guaranties of Borrower
guaranteeing project development and/or construction costs and related costs,
provided that Borrower has a direct or indirect interest in such projects and
that the aggregate amount, at any one time, of such guaranties does not exceed
the sum of Fifteen Million Dollars ($15,000,000).


ARTICLE III


MODIFICATION OF THE NOTE


3.1           Extended Maturity Date.  The Maturity Date (as defined in Section
5.(a) of the Note) shall be extended; accordingly the stated Maturity Date in
the Note of December 31, 2011 is hereby amended to so that the Maturity Date for
the Note shall be December 31, 2014.


3.2           Interest Rate.  The Regular Rate (as defined in Section 2 of the
Note) shall be increased; accordingly the stated Regular Rate in the Note of
6.560% is hereby amended to so that the Regular Rate of interest shall be 8.75%.


3.3           Prepayment Adjustments.  Sections 8.(a) and (b) of the Note are
hereby revised to adjust the applicable time frames and corresponding amounts of
any Reinvestment Charge due
 
 
4

--------------------------------------------------------------------------------

 
 
under the terms of the Loan Documents; accordingly said sections are amended and
restated in their entirety to read as follows.


(a)           Prior to December 31, 2011, this Note may not be prepaid, except
as may be expressly provided for in the Loan Agreement.
 
(b)           Beginning on January 1, 2012, the Borrower may prepay this Note in
whole or in part, subject to subsection 8(c) below, provided such prepayment is
accompanied by a reinvestment charge (hereinafter referred to as the
“Reinvestment Charge”).  The Reinvestment Charge shall be an amount equal to (i)
two percent (2.0%) of the principal amount prepaid with respect to prepayments
made between January 1, 2012 through December 31, 2012, (ii) one percent (1.0%)
of the principal amount prepaid with respect to prepayments made between January
1, 2013 through December 31, 2013, and (iii) zero percent (0%) of the principal
amount prepaid with respect to prepayments made after December 31, 2013.
 
ARTICLE IV


MISCELLANEOUS


4.1           No Other Amendments Intended.  Except as specifically provided
herein, no other amendment of the Loan Documents is intended and all other terms
and conditions of the Note, the Loan Agreement and any other Loan Documents
shall remain in full force and effect and shall not be modified or released in
any way by this Agreement.  This Agreement amends the Note and is not in payment
or substitution thereof.  Borrower hereby ratifies and reaffirms all of
Borrower’s obligations under the Note, the Loan Agreement and all of the other
Loan Documents as amended hereby.


4.2           No Impairment of Lien.  Nothing in this Agreement shall affect the
lien of any of the Loan Documents or the priority of any such liens, nor release
or change the liability of any party who may now be or after the date of this
Agreement, become liable, primarily or secondarily, under the Loan Documents.
 
4.3            Representations and Warranties of Borrower.
 
(a)           Representations and Warranties in Loan Documents.  The
representations and warranties of Borrower contained in the other Loan
Documents, as amended hereby, are true and correct in all material respects as
of the date first written above (as if such representations and warranties were
made effective as of the date first written above).


(b)           Power to Perform.  Borrower has the power, under its
organizational documents, to enter into this Agreement and to perform the
obligations required to be performed by Borrower under the terms hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Due Authorization.  The execution, delivery and performance by
Borrower of this Agreement have been duly authorized by all necessary action on
the part of Borrower.  This Agreement has been duly executed and delivered by
Borrower and, assuming the due execution and delivery of this Agreement by
Investor, constitute the legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles affecting the
enforcement of creditors’ rights generally.  No registration with, or consent or
approval of, or notice to, or other action by, (i) any trustee or holder of any
indebtedness or obligation of Borrower or (ii) any other person for the
execution, delivery and performance of this Agreement by Borrower is required
or, if required, such registration has been made, such consent, approval or
notice given or such other appropriate action taken.


4.4           Miscellaneous.


(a)           Jurisdiction.  This Agreement shall be construed according to and
governed by the laws of the state of Minnesota.


(b)           Severability; Counterparts.  If any provision of this Agreement is
adjudicated to be invalid, illegal or enforceable, in whole or in part, it will
be deemed omitted to that extent and all other provisions of this Agreement will
remain in full force and effect.  This Agreement may be executed in one or more
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed, shall be deemed to be an original; such
counterparts, together, shall constitute one and the same agreement.


(c)           Notices.  All notices given pursuant to this Agreement must be in
writing and will be effectively given if personally delivered or, if mailed,
postage prepaid, certified or registered mail, return receipt requested, to the
addresses of Investor and Borrower first set forth above or to such other
address as any party subsequently may designate in writing.


(d)           Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective heirs, legal representatives,
successors and assigns.  This Agreement may not be assigned by Borrower without
the prior written consent of Investor. This Agreement may be assigned by
Investor in connection with an assignment of the Loan without any required
notice to Borrower.


(e)           Costs; Fee; Further Assurances.  Borrower agrees to pay Investor’s
out-of-pocket expenses in connection with the preparation of this Agreement and
any related expenses, including without limitation, reasonable attorneys’ fees.
In addition, Borrower agrees to execute such other instruments as may be
reasonably required by Investor to evidence or facilitate the agreements set
forth herein.


 
6

--------------------------------------------------------------------------------

 




[The remainder of this page was intentionally left blank.]

 
7

--------------------------------------------------------------------------------

 

LOAN MODIFICATION AGREEMENT


BORROWER SIGNATURE PAGE






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.


BORROWER:
 
STRATUS PROPERTIES INC.,
a Delaware corporation
 
 
By: /s/ Erin D. Pickens
Name:  Erin D. Pickens
Title:   Senior Vice President

 

 
8

--------------------------------------------------------------------------------

 
 
LOAN MODIFICATION AGREEMENT




INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
INVESTOR:


AMERICAN SELECT PORTFOLIO INC.,
a Minnesota corporation
 
 
 
By: ________________________________
Name: ______________________________
Its: ________________________________
 
 
 
 
9

--------------------------------------------------------------------------------

 
